DETAILED ACTION
This Action is in consideration of the Applicant’s response on February 28, 2022.  Claim 6 is amended by the Applicant.  Claim 9 is canceled.  Claim 21 is added.  Claims 1 – 8 and 10 – 21, where Claims 1, 6, and 10 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claim 1, Stöcker does not disclose or suggest that “the second record being based at least in part on hashing of the cryptographically-signed data cluster and the cryptographically-signed first record.”
b)	Regarding Claim 6, Stöcker does not disclose or suggest that “the updated asset version data comprises patch data of a software patch of the electrical grid asset.”
c)	Regarding Claim 10, Stöcker does not disclose or suggest of “generating a fourth asset record based at least in part on the unique identifier, the first asset record, the second asset record, and the third asset record” and “storing the fourth asset record in the asset record chain in the distributed ledger.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant’s rationale appears to be in that the second record contains both the additional information (the new data cluster) and encapsulates previous information [See Remarks, Pg. 7, last Para. – Pg. 8].  This rationale is further argued by the Applicant in stating “Stöcker does not…teach or suggest ‘hashing of the cryptographically-signed data cluster and the cryptographically-signed first record’” [See Remarks, Pg. 8, 2nd Para.].
	The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  Nothing within the claim suggest that the combination of the cryptographically-signed data cluster and the cryptographically-signed first record have to be hashed.  
As recited, the claim states “the second record being based at least in part on hashing of the cryptographically-signed data cluster and the cryptographically-signed first record” [See Claim 1, lines 11-13; (emphasis added by Examiner)].  Foremost, the second record being based at least in part on two different elements does not specifically indicate that the second record actually contains the two different elements.  Nothing within the claim requires the second record to contain the hash of the cryptographically-signed data cluster or the cryptographically-signed first record, let alone contain the hash of the cryptographically-signed data cluster and the cryptographically-signed first record.
For example, displaying decrypted email may be based at least in part on a decryption key, an email application, a display, user interactions, etc. in addition to the email itself.  Likewise, the above claim limitation merely recites that there is a causal relationship between the second record and both the hashing of the cryptographically-signed data cluster and the cryptographically-signed first record.  Also, the hashing is not specifically described to be performed on both the cryptographically-signed data cluster and the cryptographically-signed first record.  It can be reasonably interpreted as two different elements, one being a hashing of the cryptographically-signed data cluster and another being the cryptographically-signed first record.
As stated in the previous action, Stöcker discloses that the transmitted messages can be signed, hashed, time-stamped, and encrypted (hashing of the cryptographically-signed data cluster) [Para. 0095].  Stöcker also discloses that the new block can be created by a computationally intensive process, such as mining, which derives a hash from the received message, where the blockchain is configured to store data with given proofs [Para. 0189; Claim 13].  Stöcker discloses that the second record (e.g., new data block) is based at least in part on hashing of the cryptographically-signed data cluster (e.g., new block added by performing a validation process, such as mining/proofs or the message containing the data is signed and hashed) and the cryptographically-signed first record (e.g., linking the new block to a previous block using a hash function).  Therefore, the prior art discloses the claimed limitations.
2.	With regards to b), as stated above in section a), the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  Nothing within the claims specifically describes what is entailed in “patch data of a software patch” or of any type of format or structure that is required [See Claim 6, lines 10-11].  Any type of programming update (e.g., configuration changes) can be considered a software patch.
Applicant acknowledges that various types of information can be stored in the blockchain ledger, such as switching protocols, switching rules, control parameter and local response parameters [See Remarks, Pg. 9, 2nd Para., citing Stöcker, Para. 0021, 0061, 0174, 0182].  However, the Applicant ignores that Stöcker discloses that these types of information can be updated based on analysis of stored data regarding the electrical grid [Para. 0061, 0182].  The updates to the switching rules, control parameters, or local response parameters are all “updated asset version data comprising patch data of a software patch (e.g., software configuration changes) of the electrical grid asset.  Therefore, the prior art discloses the claimed limitations.
3.	With regards to c), the Applicant appears to argue that the fourth asset record comprises or encapsulates the first, second, and third data records [See Remarks, Pg. 10, 1st Para.].  As stated above in section a), the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].
The term “based at least in part” does not specifically define a structural relationship between any of the asset records.  The only requirement that may be present is that the fourth asset record is generated after the first, second, and third asset records [See Fig. 2D of Applicant’s Specification].  The fourth block having a hash associated with the third block, which has a hash associated with the second block, which has a hash associated with the first block, which is a typical blockchain, reads on this limitation.  As shown in Fig. 9 of Stöcker, block N is linked to block N-1 and continues to block 1, which means that block n (e.g., fourth asset record) is generated based at least in part on the unique identifier, block 1 (e.g., first asset record), block n-2 (e.g., second asset record), and block n-1 (e.g., third asset record).  Therefore, the prior art discloses the claimed limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
4.	Regarding Claim 21, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant’s specification does not describe or suggest the “hashing [of] the updated data cluster along with the signed cryptographically-secured current data cluster” as claimed.  The Applicant’s specification states that the signed cryptographically-secured updated data cluster may be inserted into a distributed ledger having the current data cluster [See PGPub. 2021/0067536; Para. 0005].  Any description of hashing of a previous/earlier/current record is used to generate a link to the new block, not of “hashing the updated data cluster along with the signed cryptographically-secured current data cluster” [See, for example, PGPub. 2021/0067536; Para. 0034, 0060, 0065, 0069].  In other words, there is nothing within the specification that describes the hashing of the two different data clusters together.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2019/0393722 (hereinafter “Stöcker”).
5.	Regarding Claim 1, Stöcker discloses of a method, implemented by one or more computing devices comprising at least one hardware processor and one or more tangible memories coupled to the at least one hardware processor [Para. 0017, 0179; e.g., computers], of securing an electrical grid asset [Abstract; Fig. 7; Para. 0169], the method comprising:
providing, from a distributed ledger, a cryptographically-signed first record comprising a unique identifier for the electrical grid asset and/or a hash value based at least in part on the unique identifier [Fig. 9; Para. 0084, 0087, 0189, 0192, 0195; to generate new block, hash of the previous block is used to link the new block with the previous block; blocks stored with unique identifiers and given proofs or signatures], wherein the unique identifier is based at least in part on metadata defining the electrical grid asset [Para. 0076];
receiving a cryptographically-signed data cluster comprising additional metadata describing the electrical grid asset and/or status of the electrical grid asset [Fig. 9; Para. 0060, 0087, 0094-95, 0192-201; messages may comprise registration, test results, grid statuses, grid control transaction agreement, request messages, acceptance messages, etc.];
confirming the cryptographically-signed data cluster [Para. 0030, 0072, 0080, 0087, 0095; verifying signature before processing the message]; and
storing a second record in the distributed ledger in association with the first record, the second record being based at least in part on hashing of the cryptographically-signed data cluster and the cryptographically-signed first record [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message based on mining and linking the previous block; additionally messages can be signed and hashed].
6.	Regarding Claim 2, Stöcker discloses all the limitations of Claim 1.  Stöcker further discloses that the distributed ledger is implemented using a blockchain [Para. 0185].
7.	Regarding Claim 3, Stöcker discloses all the limitations of Claim 1.  Stöcker further discloses of:
generating the unique identifier for the electrical grid asset [Para. 0076];
generating the cryptographically-signed first record [Para. 0079-80]; and
storing the cryptographically-signed first record in the distributed ledger [Para. 0193,; first record is only respective to adjacent blocks, so the first record can be any type of information regarding the asset].
8. 	Regarding Claim 4, Stöcker discloses all the limitations of Claim 1.  Stöcker further discloses of:
validating the source of the cryptographically signed data cluster [Para. 0080]; and/or
executing a consensus algorithm to obtain approval to store the cryptographically-signed data cluster in the distributed ledger [Para. 0189].
9.	Regarding Claim 5, Stöcker discloses all the limitations of Claim 1.  Stöcker further discloses of:
receiving the unique identifier and asset data of the electrical grid asset [Para. 0060, 0177-182, 0193-198; accessing data stored in ledger to be analyzed, such as control schemes, grid control agreements, etc.];
accessing one or more stored records of the electrical grid asset based at least in part on the unique identifier [Para. 0060, 0173-174, 0177-182, 0193-198; accessing data stored in ledger to be analyzed, such as control schemes, grid control agreements, etc.];
comparing the one or more accessed records to the asset data [Para. 0060, 0187; for example, if it is detected that the provided current grid frequency of the further sub grid increase a present limit, the grid controlling means sends an instruction code data set to the controllable electrical device to cause a switching operation in order to reduce the current grid frequency]; and
returning a result of the comparison between the asset data from the electrical grid asset and the one or more accessed record of the electrical grid asset [Para. 0060, 0187; for example, if it is detected that the provided current grid frequency of the further sub grid increase a present limit, the grid controlling means sends an instruction code data set to the controllable electrical device to cause a switching operation in order to reduce the current grid frequency].
10. 	Regarding Claim 6, Stöcker discloses one or more non-transitory computer-readable storage media storing computer- executable instructions for causing a computing system to perform a method of securely updating an electrical grid asset [Para. 0017, 0179; e.g., computers], the method comprising:
providing a signed cryptographically-secured current data cluster comprising a unique identifier for the electrical grid asset and/or a hash value based at least in part on the unique identifier [Fig. 9; Para. 0084, 0087, 0189, 0192, 0195; to generate new block, hash of the previous block is used to link the new block with the previous block; blocks stored with unique identifiers and given proofs or signatures], the signed cryptographically-secured data cluster further comprising asset version data [Para. 0079, 0143-144; device type];
receiving a signed cryptographically-secured updated data cluster comprising the unique identifier for the electrical grid asset and/or the hash value, the signed cryptographically-secured updated data cluster further comprising updated asset version data [Fig. 9; Para. 0060, 0087, 0094-95, 0192-201; messages may comprise registration, test results, grid statuses, grid control transaction agreement, request messages, acceptance messages, etc.], wherein the updated asset version data comprises patch data of a software patch of the electrical grid asset [Para. 0061, 0182; updates to the control parameters, local response parameters, and/or switching rules];
confirming the signed cryptographically-secured updated data cluster [Para. 0030, 0072, 0080, 0087, 0095; verifying signature before processing the message]; and
inserting the signed cryptographically-secured updated data cluster into a distributed ledger having the current data cluster [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message based on mining and linking the previous block].
11. 	Regarding Claim 7, Stöcker discloses all the limitations of Claim 1.  Stöcker further discloses that inserting the signed cryptographically-secured updated data cluster comprises hashing the updated data cluster [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message based on mining and linking the previous block].
12. 	Regarding Claim 8, Stöcker discloses all the limitations of Claim 1.  Stöcker further discloses that confirming comprises validating the source of the cryptographically-secured updated data cluster [Para. 0030, 0072, 0080, 0087, 0095; verifying signature before processing the message].
13. 	Regarding Claim 10, Stöcker discloses a system for electrical grid security [Fig. 7], the system comprising: 
one or more memories [Fig. 7; Para. 0017, 0179; e.g., computers]; 
one or more processing units coupled to the one or more memories [Fig. 7; Para. 0017, 0179; e.g., computers]; and 
one or more computer-readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform distributed ledger operations [Abstract; Fig. 7; Para. 0017, 0179; e.g., computers] comprising: 
registering a unique identifier for an electrical grid asset in a distributed ledger [Para. 0076, 0078, 0192]; 
generating a first asset record, wherein the first asset record comprises the unique identifier and/or a hash value based at least in part on the unique identifier [Fig. 9; Para. 0084, 0087, 0189, 0192, 0195; to generate new block, hash of the previous block is used to link the new block with the previous block; blocks stored with unique identifiers and given proofs or signatures], and wherein the first asset record further comprises a description of the electrical grid asset [Para. 0076];
storing the first asset record in an asset record chain in the distributed ledger [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message; first record is not specified respective to adjacent blocks, so the first record can be any type of information regarding the asset, such as registration, test results, grid statuses, grid control transaction agreement, request messages, acceptance messages, etc. and any block within blockchain]; 
receiving production data for the electrical grid asset [Para. 0144, 0160; producer test result]; 
generating a second asset record based at least in part on the unique identifier and the production data [Fig. 9; Para. 0084, 0087, 0189, 0192, 0195; to generate new block, hash of the previous block is used to link the new block with the previous block; blocks stored with unique identifiers and given proofs or signatures]; 
storing the second asset record in the asset record chain in the distributed ledger [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message; second record is not specified respective to adjacent blocks, so can be any block within blockchain]; 
receiving manufacturing data for the electrical grid asset [Para. 0076, 0079]; 
generating a third asset record based at least in part on the unique identifier and the manufacturing data [Para. 0079, 0143; switching scheme or registration data]; 
storing the third asset record in the asset record chain in the distributed ledger [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message; third record is not specified respective to adjacent blocks, so can be any block within blockchain]; 
generating a fourth asset record in the asset record chain based at least in part on the unique identifier, the first asset record, the second asset record, and the third asset record [Fig. 9; Para. 0193-201; generating a grid control transaction agreement block or request/response block]; and 
storing the fourth asset record in the asset record chain in the distributed ledger [Fig. 9; Para. 0193-201;]. 
14. 	Regarding Claim 11, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that the distributed ledger comprises a permissioned blockchain [Para. 0091].
15. 	Regarding Claim 12, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that registering the unique identifier comprises receiving the unique identifier [Para. 0076, 0078].
16.	Regarding Claim 13, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that registering the unique identifier comprises generating the unique identifier [Para. 0076; generate unique identifier].
17. 	Regarding Claim 14, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that the description of the electrical grid asset comprises an asset name, an asset type, one or more asset requirements, and/or an asset functional specification [Para. 0079, 0143-144].
18. 	Regarding Claim 15, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that the production data comprises data for a component of the electrical grid asset [Para. 0144, 0160; producer test result].
19. 	Regarding Claim 16, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that the manufacturing data comprises a serial number, a part number, a software version, a software checksum, and/or a model number [Para. 0076, 0079].
20.	Regarding Claim 17, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that the distributed ledger operations further comprising:
receiving verification data for the electrical grid asset [Para. 0144, 0160; producer test result; periodic testing];
generating a fifth asset record in the asset record chain based at least in part on the unique identifier and the verification data [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message; fifth record is not specified respective to adjacent blocks, so can be any block within blockchain]; and
storing the fifth asset record in the asset record chain in the distributed ledger [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message; fifth record is not specified respective to adjacent blocks, so can be any block within blockchain].
21. 	Regarding Claim 18, Stöcker discloses all the limitations of Claim 17.  Stöcker further discloses that the verification data comprises asset testing information [Para. 0144, 0160; producer test result; periodic testing].
22. 	Regarding Claim 19, Stöcker discloses all the limitations of Claim 10.  Stöcker further discloses that the distributed ledger operations further comprising:
receiving audit data for the electrical grid asset [Para. 0060, 0064; grid statuses]; 
generating a sixth asset record in the asset record chain based at least in part on the unique identifier and the audit data [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message; sixth record is not specified respective to adjacent blocks, so can be any block within blockchain]; and 
storing the sixth asset record in the asset record chain in the distributed ledger [Fig. 9; Para. 0095, 0189, 0193; storing information from the verified message; sixth record is not specified respective to adjacent blocks, so can be any block within blockchain].
23. 	Regarding Claim 20, Stöcker discloses all the limitations of Claim 19.  Stöcker further discloses that the audit data comprises a violation security level [Para. 0060, 0064; green, yellow, red statuses].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496